SUMMARY ORDER

Defendant-appellant Augustin AbreuVasquez appeals from a March 20, 2006 judgment of the United States District Court for the Southern District of New York (Casey, J.), convicting him, after a plea of guilty, of one count of illegal reentry into the United States, in violation of 8 U.S.C. §§ 1326(a) and (b)(2). He was sentenced principally to 24 months’ and 19 days’ imprisonment, followed by three years’ supervised released. We assume the parties’ familiarity with the underlying facts and procedural history of this case.
Abreu-Vasquez challenges the reasonableness of his sentence on the grounds that the availability of lower sentences through “fast-track” programs in some, but not all, districts creates unwarranted sentencing disparities within the meaning of 18 U.S.C. § 3553(a)(6). We rejected this argument in United States v. Mejia, 461 F.3d 158 (2d Cir.2006), and therefore find that the district court did not err in refusing to reduce Abreu-Vasquez’s sentence based on the alleged disparities created by fast-track programs. See id. at 164.
We also reject Abreu-Vasquez’s contention that the district court committed procedural error by not considering all of the 18 U.S.C. § 3553(a) factors. The record reflects that the court treated the Guidelines as advisory and considered the defendant’s background, in addition to reviewing the arguments raised by AbreuVasquez in support of a downward departure or non-Guidelines sentence. Aceordingly, we find no unreasonableness here, See United States v. Fernandez, 443 F.3d 19, 26 (2d Cir.2006).
For the foregoing reasons, the judgment of the district court is AFFIRMED.